In a habeas corpus proceeding, the appeal is from an order of the Supreme Court, Westchester County (Cowhey, J.), entered April 23, 1992, which denied the writ.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). We have considered the arguments raised by the appellant in his pro se brief and find that they are frivolous. Thompson, J. P., O’Brien, Ritter and Krausman, JJ., concur.